Citation Nr: 0432556	
Decision Date: 12/09/04    Archive Date: 12/15/04	

DOCKET NO.  96-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to an increased (compensable) evaluation for 
lumbosacral strain from February 1993, and in excess of 10 
percent from August 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied service connection for 
headaches and which granted service connection for 
lumbosacral strain with a noncompensable evaluation.  The 
veteran appealed those issues and was later, during the 
pendency of the appeal, granted an increase to 10 percent for 
lumbosacral strain, made effective from August 1996.  The 
claims folder was subsequently transferred to the RO in Los 
Angeles.  The appeal continues.  

The issue of entitlement to service connection for headaches 
is herein decided, but, for reasons set forth herein, the 
issue as to thevaluation of the veteran's lumbosacral strain 
must be remanded to the RO, via the Appeals Management Center 
(AMC) in Washington DC.  VA will provide notification when 
further action is required on the part of the veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  There were no complaints, findings, treatment, or 
diagnosis indicative of headaches during service; the veteran 
did not complain of frequent or severe headache at the time 
of his service separation; and at the first VA examination 
after service, in April 1993, the veteran reported that he 
had experienced no problem with headaches since he left 
service.  




CONCLUSION OF LAW

Chronic headaches were not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the initial 
adverse rating decision entered in this case in May 1995 
clearly predated the adoption of VCAA.  However, that rating 
decision and the subsequently issued statement of the case 
clearly explained the reasons and bases for the denial of the 
veteran's claim for service connection for chronic headache.  
Those documents clearly explained that the evidence necessary 
to substantiate the claim would be objective evidence 
documenting that the veteran incurred some form of chronic 
headache disability during service.  Subsequent to VCAA 
adoption, the veteran was provided formal VCAA notice of the 
duties to assist and notify in April 2001.  This notification 
explained the evidence necessary to show entitlement to 
service connection, offered to assist him in the collection 
of any evidence which he might reasonably identify, and told 
him to submit any evidence in his possession.  The RO 
scheduled the veteran for VA examinations in 1993 and 1995.  
The veteran was subsequently provided the regulatory 
implementation of VCAA in statements of the case issued in 
May and November 2003.  In August 2004, the veteran wrote 
that he had no further evidence or information to submit in 
regard to his appeal. 

The veteran does not argue, nor does the evidence on file 
reveal that there remains any additional evidence relevant to 
the claim now being decided which has not been assembled for 
review.  The Board finds that there is no reasonable 
likelihood that any additional relevant evidence is available 
for review, and also finds that the veteran has been informed 
of the evidence which he must present and the evidence which 
VA would secure on his behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
evidence pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Analysis:  A thorough review of the service medical records 
fails to reveal any complaint, finding, treatment, or 
diagnosis for any single headache or for chronic headache at 
any time during the veteran's active military service.  The 
medical examination for service separation includes a report 
of medical history which is completed by the veteran himself.  
In providing his own medical history, the veteran indicated 
that he did not have frequent or severe headache.  The 
examination itself showed that the veteran's head, as well as 
his neurologic and psychiatric functions, were normal.  

The first VA examination in April 1993, two months after 
service separation, contained the veteran's own complaint of 
having had headache during service in 1990 and 1991, which he 
attributed to jet fuel exposure and a loud noise environment 
aboard an aircraft carrier.  However, the veteran also 
reported no further problems with headaches since leaving the 
military and said that he "currently has no complaints 
related to them."  The finding from this examination was that 
the veteran had no problem with headaches, and no apparent 
sequelae of headaches in service, with no current complaints 
and no remarkable findings on examination.  

The veteran was provided another VA examination in August 
1995.  That examination report again contains the veteran's 
self-described history of having headaches during service 
while aboard an aircraft carrier.  At that time the veteran 
first reported having nausea and vomiting, frequently 
associated with headache.  He also reported having continuing 
headaches, but said they had been less frequent and less 
severe during the past year.  The clinical assessment from 
the examination was that the veteran had experienced 
intermittent bilateral headaches, at times associated with 
nausea and vomiting since 1991, and it was believed that 
these were of a migraine type.  

The veteran was last provided a VA examination in August 
1996.  This examination was provided by the same VA physician 
who had earlier examined him in August 1995.  Again, the 
veteran complained of having headaches during service aboard 
an aircraft carrier, with associated nausea and vomiting.  He 
reported continuing headaches, which had become more frequent 
and severe.  The diagnostic impression was that the veteran 
began to develop bilateral headache in 1991 "as described in 
the above history...."  

Upon careful review of the file, a clear preponderance of the 
evidence is against an award of service connection for a 
chronic headache disbility.  The service medical records, 
which appear to be incomplete, do not contain any complaint 
or reference to headache of any sort, at any time during 
service.  There is certainly no service medical entry 
reflective of headache associated with nausea and vomiting.  
In completing the report of history at service separation, 
the veteran himself stated that he did not have frequent or 
severe headache, and the clinical examiner at the separation 
examination noted that the head and the neurologic and 
psychiatric functions were all normal.  Although the veteran 
has written that he recalls being seen on numerous occasions 
for treatment of headache during service, this assertion is 
not borne out in the service medical records themselves.  

At the time the veteran was first examined two months after 
service separation in April 1993, he reported having had 
headaches during service, but added that he had had no 
further problems with headaches since service separation.  At 
the time of that examination, two months after service, the 
veteran stated that he did not have headaches.  The examining 
physician also noted that there were no apparent sequelae of 
the veteran's reported headaches during service, and no 
remarkable findings on examination.  

The veteran later complained of headaches during VA 
examinations in August 1995 and August 1996.  The VA 
physician who conducted both of these examinations simply 
wrote down what the veteran told him.  The veteran's claims 
folder was not reviewed during either of these examinations, 
and there is no indication that the veteran was provided any 
form of diagnostic testing or any form of physical 
examination which might have objectively documented an 
identifiable pathology to which chronic headache might have 
been attributed.  Instead, on each examination report in 1995 
and 1996, the VA physician simply wrote that the veteran 
complained of headache at present, and had complained of 
having first had headaches during service board an aircraft 
carrier.  The United States Court of Veterans Appeals for 
Veterans Claims (Court) has held that bare transcription by a 
medical professional, of history related by a layman, 
unenhanced by any additional medical comment by the examiner, 
does not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, the fact that the VA 
physician conducting the 1995 and 1996 VA examinations wrote 
down the veteran's own reported history of having had chronic 
headaches since service does not make this competent clinical 
evidence establishing the fact.  

The Board also finds it noteworthy that there is a complete 
absence of any evidence that the veteran has ever sought or 
required any form of medical treatment for chronic headache, 
migraine or otherwise, at any time since he was separated 
from service in 1993.  Objective evidence of continuity of 
symptoms of chronic headache is absent at any time during, or 
subsequent to, service.  With all due respect for the 
veteran's expressed recollections as to his current claim 
based upon chronic headaches which commenced in service, 
these statements are overcome by the complete absence of 
objective clinical evidence which would support a finding of 
incurrence in service and continuity to the present time.  


ORDER

Entitlement to service connection for chronic headache is 
denied.


REMAND

The veteran was granted service connection for lumbosacral 
strain in the rating decision of May 1995, which assigned a 
noncompensable evaluation.  The veteran disagreed with the 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  During the lengthy pendency of this appeal, the RO 
granted the veteran an increased evaluation to 10 percent for 
lumbosacral strain, effective from August 1996.  Because this 
is not the highest schedular evaluation available, and the 
veteran has not withdrawn from further appeal, the appeal has 
continued.

The RO has attempted, without success, to schedule the 
veteran for multiple additional VA examinations to include 
evaluation of his low back strain.  The veteran has failed to 
appear for these examinations.  However, the evidence on file 
shows that the veteran has changed his domicile on several 
occasions, and that he has not consistently notified VA of 
these changes of address.  At present, it is unclear whether 
and to what extent the veteran has received notice of any VA 
examination and thereafter failed to report, or that the 
veteran has not received notification of VA examination 
although he has informed VA of a change of address, or that 
the veteran has not received notice of VA examination because 
he has not notified VA of his change of address.  

While the VCAA requires that the RO aid the veteran in 
developing his claim, as the Court has held, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Moreover, it is the veteran's responsibility to immediately 
notify VA of any change of address, and it is also the 
veteran's responsibility to make himself available for VA 
examinations ordered to assist him in producing evidence 
which might be sufficient to substantiate his claim for an 
increase in service-connected disability compensation.  It 
would be unreasonable to place a burden upon VA to turn up 
heaven and earth in an attempt to secure further cooperation 
from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

In any event, the Board is now required to provide a 
disability evaluation of the veteran's service-connected 
lumbosacral strain in the complete absence of any competent 
clinical evidence discussing or evaluating the veteran's low 
back at any time since his last VA examination in August 
1996, a period of more than eight years.  There is simply no 
competent evidence on file with which to provide a VA 
disability evaluation of the veteran's low back at any time 
subsequent to 1996.  Although 38 C.F.R. § 3.655(b) (2004) 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied, because the appeal on 
this issue arises from the veteran's disagreement with the 
initial rating action in this case in May 1995, this issue is 
not considered a claim for increase but is part and parcel of 
the veteran's original claim. See Fenderson, supra.

For this reason, this issue must be REMANDED to the  RO for 
the following:

1.  The RO should initially review the 
file to ensure compliance with VCAA.  Any 
indicated additional development should 
be conducted and any additional evidence 
included in the claims folder.  The 
veteran should be requested to submit any 
records of private medical treatment for 
his low back strain at any time from his 
service separation in February 1993 
forward.  Alternatively, if the veteran 
requests VA to collect this evidence on 
his behalf, he must properly complete 
medical release forms provided to him by 
the RO and return them to the RO so that 
VA might collect such evidence on his 
behalf.  The RO should also collect all 
records of the veteran's treatment for a 
low back disorder with VA, if any, 
especially since 1996 forward.

2.  After completing the above 
development, the veteran should be 
referred for a VA orthopedic examination 
of his low back.  The claims folder must 
be made available to the VA doctor 
conducting this examination.  The 
examination should include any tests 
deemed necessary by the examiner, to 
include X-ray studies and a thorough 
report of range of motion consistent with 
the more recent adoption of the general 
rating criteria for rating disabilities 
of the spine at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235, 5243.  A complete 
report of examination with an explanation 
for all findings and conclusions is 
essential.

3.  After completing the above 
development, the  RO should again address 
the veteran's appeal for an increased 
evaluation for lumbosacral strain.  As 
the disagreement was filed in response to 
the initial rating granting service 
connection, the RO should consider 
whether any staged ratings are warranted 
based upon the clinical evidence on file.  
If the decision is not to the veteran's 
and representative's satisfaction, they 
must be provided a supplemental statement 
of the case, which includes a discussion 
of VCAA compliance, and the development 
requested in this remand.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



